[FORM OF]

Prepared outside the Commonwealth of Virginia.
After Recording Mail To:

KEYBANK NATIONAL ASSOCIATION
Key Healthcare Finance
WA 31-13-2313
1301 Fifth Avenue, 23rd Floor
Seattle, WA 98101
Attn: Bellini Lacey

Grantor’s Organizational Identification Number: 4845916
Tax Parcel Nos.: 48 A 24; 48 A 25

DEED OF TRUST
ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

WITH POWER OF SALE

THE PRINCIPAL AMOUNT OF $26,810,000.00 IS SECURED BY FIVE PROPERTIES LOCATED IN
THE COUNTIES OF BLAND, ALBEMARLE, RUSSELL, ALLEGHANY, AND CHESTERFIELD IN THE
COMMONWEALTH OF VIRGINIA. AN ORIGINAL DEED OF TRUST SECURING THE PRINCIPAL
AMOUNT OF $26,810,000.00 IS BEING RECORDED IN THE CLERK’S OFFICE OF EACH OF THE
FOREGOING JURISDICTIONS AS A LIEN AGAINST THE PROPERTY LOCATED THEREIN. PURSUANT
TO SECTION 58.1-812, CODE OF VIRGINIA, AS AMENDED, THE STATE TAX IMPOSED BY
SECTION 58.1-803(B), CODE OF VIRGINIA, AS AMENDED, HAS BEEN PAID IN FULL TO THE
CLERK OF THE CIRCUIT COURT OF        COUNTY, VIRGINIA.

THE LOCAL TAX IMPOSED BY SECTION 58.1-814, CODE OF VIRGINIA, AS AMENDED, HAS
BEEN COMPUTED AND PAID ON THE BASIS OF THE FOLLOWING PERCENTAGE AMOUNTS AS
ALLOCATED BASED UPON THE PRORATA VALUES OF THE PROPERTY SECURED THEREBY:

JURISDICTION: % OF WHOLE: AMOUNT OF LOCAL TAX:

         
1. Albemarle County, Virginia
2. Chesterfield County, Virginia
3. Bland County, Virginia
4. Russell County, Virginia
5. Allegheny County, Virginia
  23.4987 %
33.6815 %
7.5718 %
11.7493 %
23.4987 %   $     
$     
$     
$     
$     

This DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING
with power of sale (this “Deed of Trust”) dated September 16, 2010, is made by
G&E HC REIT II Bastian SNF, LLC, a Delaware limited liability company
(“Grantor”) whose address is c/o Grubb & Ellis Healthcare REIT II, Inc., 1551 N.
Tustin Avenue, Suite 300, Santa Ana, CA 92705, in favor of AMY B. CONNELLY, ESQ.
and JOHN E. VIHSTADT, ESQ., as Trustees, each a resident of Virginia (either of
whom may act for both and who are collectively referred to herein as “Trustee”),
whose address is c/o Krooth & Altman LLP, 1850 M Street N.W., Suite 400,
Washington, D.C. 20036, for the benefit of KEYBANK NATIONAL ASSOCIATION, its
successors and assigns (“Beneficiary”) whose address is Key Healthcare Finance,
Mail Code: WA 31-13-2313, 1301 Fifth Avenue, 23rd Floor, Seattle, WA 98101.

1. Grant and Secured Obligations.

1.1 Grant. For the purpose of securing payment and performance of the Secured
Obligations defined and described in Section 1.2 below, Grantor hereby
irrevocably and unconditionally grants, transfers, conveys and assigns to
Trustee, in trust, WITH POWER OF SALE, and with right of entry and possession,
all estate, right, title and interest which Grantor now has or may later acquire
in and to the following property (all or any part of such property, or any
interest in all or any part of it, as the context may require, the “Property”):

(a) The real property located in the County of Bland, Commonwealth of Virginia,
as described in Exhibit A, together with all existing and future easements and
rights affording access to it (the “Land”); together with

(b) All buildings, structures and improvements now located or later to be
constructed on the Land (the “Improvements”); together with

(c) All existing and future appurtenances, privileges, easements, franchises and
tenements of the Land, including all minerals, oil, gas, other hydrocarbons and
associated substances, sulphur, nitrogen, carbon dioxide, helium and other
commercially valuable substances which may be in, under or produced from any
part of the Land, all development rights and credits, air rights, water, water
rights (whether riparian, appropriative or otherwise, and whether or not
appurtenant) and water stock, and any Land lying in the streets, roads or
avenues, open or proposed, in front of or adjoining the Land and Improvements;
together with

(d) All existing and future leases, subleases, subtenancies, licenses, occupancy
agreements and concessions (“leases”) relating to the use and enjoyment of all
or any part of the Land and Improvements, and any and all guaranties and other
agreements relating to or made in connection with any of such leases; together
with

(e) All real property and improvements on it, and all appurtenances and other
property and interests of any kind or character, whether described in Exhibit A
or not, which may be reasonably necessary or desirable to promote the present
and any reasonable future beneficial use and enjoyment of the Land and
Improvements; together with

(f) All goods, materials, supplies, chattels, furniture, fixtures, equipment and
machinery now or later to be attached to, placed in or on, or used in connection
with the use, enjoyment, occupancy or operation of all or any part of the Land
and Improvements, whether stored on the Land or elsewhere, including all pumping
plants, engines, pipes, ditches and flumes, and also all gas, electric, cooking,
heating, cooling, air conditioning, lighting, refrigeration and plumbing
fixtures and equipment, all of which shall be considered to the fullest extent
of the law to be real property for purposes of this Deed of Trust; together with

(g) All building materials, equipment, work in process or other personal
property of any kind, whether stored on the Land or elsewhere, which have been
or later will be acquired for the purpose of being delivered to, incorporated
into or installed in or about the Land or Improvements; together with

(h) All of Grantor’s interest in and to all operating accounts, the Loan funds,
whether disbursed or not, all reserves set forth in the Budget and any other
bank accounts of Grantor; together with

(i) All rights to the payment of money, accounts, accounts receivable, reserves,
deferred payments, refunds, cost savings, payments and deposits, whether now or
later to be received from third parties (including all earnest money sales
deposits) or deposited by Grantor with third parties (including all utility
deposits), contract rights, development and use rights, governmental permits and
licenses, applications, architectural and engineering plans, specifications and
drawings, as-built drawings, chattel paper, instruments, documents, notes,
drafts and letters of credit (other than letters of credit in favor of
Beneficiary), which arise from or relate to construction on the Land or to any
business now or later to be conducted on it, or to the Land and Improvements
generally; together with

(j) All insurance policies pertaining to the Land and all proceeds, including
all claims to and demands for them, of the voluntary or involuntary conversion
of any of the Land, Improvements or the other property described above into cash
or liquidated claims, including proceeds of all present and future fire, hazard
or casualty insurance policies and all condemnation awards or payments now or
later to be made by any public body or decree by any court of competent
jurisdiction for any taking or in connection with any condemnation or eminent
domain proceeding, and all causes of action and their proceeds for any damage or
injury to the Land, Improvements or the other property described above or any
part of them, or breach of warranty in connection with the construction of the
Improvements, including causes of action arising in tort, contract, fraud or
concealment of a material fact; together with

(k) All books and records pertaining to any and all of the property described
above, including computer-readable memory and any computer hardware or software
necessary to access and process such memory (“Books and Records”); together with

(l) All Grantor’s right, title and interest in and to any Interest Rate
Agreement or interest rate hedging program through the purchase by Grantor from
Beneficiary of an interest rate swap, cap, or such other interest rate
protection product, all whether now or hereafter entered into by Grantor with
respect to the Loan, including, without limitation, any and all amounts payable
to Grantor, any deposit account or accounts with the Beneficiary in the name of
the Grantor for deposit of payments to Grantor in connection with any Swap
Transaction, and any and all funds now or hereafter on deposit therein, and ;
together with

(m) all deposit accounts and any other bank accounts of Grantor; together with

(n) (i) all agreements heretofore or hereafter entered into relating to the
construction, ownership, operation, management, leasing or use of the Premises
or Improvements, (ii) any and all present and future amendments, modifications,
supplements, and addenda to any of the items described in clause (i), (iii) any
and all guarantees, warranties and other undertakings (including payment and
performance bonds) heretofore or hereafter entered into or delivered with
respect to any of the items described in clauses (i) through (ii), (iv) all
trade names, trademarks, logos and other materials used to identify or
advertise, or otherwise relating to the Premises or Improvements, and (v) all
building permits, governmental permits, licenses, variances, conditional or
special use permits, and other authorizations now or hereafter issued in
connection with the construction, development, ownership, operation, management,
leasing or use of the Premises or Improvements, to the fullest extent that the
same or any interest therein may be legally assigned by Grantor; and

(o) All proceeds of, additions and accretions to, substitutions and replacements
for, and changes in any of the property described above.

Capitalized terms used above and elsewhere in this Deed of Trust without
definition have the meanings given them in the Loan Agreement referred to in
Subsection 1.2(a)(iii) below.

1.2 Secured Obligations.

(a) Grantor makes the grant, conveyance, assignment and transfer set forth in
Section 1.1 above, and grants the security interest set forth in Section 3 below
for the purpose of securing the following obligations (the “Secured
Obligations”) in any order of priority that Beneficiary may choose:

(i) Payment of all obligations at any time owing under a promissory note (
“Note”) issued by Grantor, GRUBB & ELLIS HEALTHCARE REIT II, INC., a Maryland
corporation, G&E HC REIT II CHARLOTTESVILLE SNF, LLC, a Delaware limited
liability company, G&E HC REIT II LEBANON SNF, LLC, a Delaware limited liability
company, G&E HC REIT II LOW MOOR SNF, LLC, a Delaware limited liability company,
and G&E HC REIT II MIDLOTHIAN SNF, LLC, a Delaware limited liability company,
(collectively with Grantor, “Borrower”) as maker and payable to Lenders pursuant
to the Loan Agreement in the principal amount of TWENTY SIX MILLION, EIGHT
HUNDRED TEN THOUSAND and NO/100 DOLLARS ($26,810,000.00);

(ii) Payment and performance of all obligations of Grantor under this Deed of
Trust; and

(iii) Payment and performance of all obligations of Borrower under a Loan
Agreement bearing even date herewith between Borrower as “Borrower” and
Beneficiary as “Lender” (the “Loan Agreement”) and any of the other Loan
Documents; and

(iv) Payment of any and all obligations of Borrower to Beneficiary under or
related to any Interest Rate Agreement entered into between Borrower and
Beneficiary with respect to the Note; and

(v) Payment and performance of all future advances and other obligations that
Borrower or any successor in ownership of all or part of the Property may agree
to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Beneficiary, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Deed of Trust; and

(vi) Payment and performance of all modifications, amendments, extensions, and
renewals, however evidenced, of any of the Secured Obligations.

(b) All persons who may have or acquire an interest in all or any part of the
Property will be considered to have notice of, and will be bound by, the terms
of the Secured Obligations, the terms and conditions of which are incorporated
by this reference, and each other agreement or instrument made or entered into
in connection with each of the Secured Obligations. Such terms include any
provisions in the Note or the Loan Agreement which permit borrowing, repayment
and reborrowing, or which provide that the interest rate on one or more of the
Secured Obligations may vary from time to time.

2. Assignment of Rents.

2.1 Assignment. Grantor assigns to Beneficiary, as security for the Secured
Obligations, all rents, royalties, issues, profits, revenue, income, accounts,
proceeds and other benefits of the Property, whether now due, past due or to
become due, including all prepaid rents and security deposits (some or all
collectively, as the context may require, “Rents”).

2.2 Grant of License. Beneficiary hereby confers upon Grantor a license
(“License”) to collect and retain the Rents as they become due and payable, so
long as no Event of Default, as defined in Section 6.2 below, shall exist and be
continuing. If an Event of Default has occurred and is continuing, Beneficiary
shall have the right, which it may choose to exercise in its sole discretion, to
terminate this License without notice to or demand upon Grantor, and without
regard to the adequacy of Beneficiary’s security under this Deed of Trust.

2.3 Collection and Application of Rents. Subject to the License granted to
Grantor under Section 2.2 above, Beneficiary has the right, power and authority
to collect any and all Rents. Grantor hereby appoints Beneficiary its
attorney-in-fact to perform any and all of the following acts, if and at the
times when Beneficiary in its sole discretion may so choose:



  (a)   Demand, receive and enforce payment of any and all Rents; or



  (b)   Give receipts, releases and satisfactions for any and all Rents; or



  (c)   Sue either in the name of Grantor or in the name of Beneficiary for any
and all Rents.

Beneficiary and Grantor agree that the mere recordation of the assignment
granted herein entitles Beneficiary immediately to collect and receive rents
upon the occurrence of an Event of Default, as defined in Section 6.2, without
first taking any acts of enforcement under applicable law, such as, but not
limited to, providing notice to Grantor, filing foreclosure proceedings, or
seeking and/or obtaining the appointment of a receiver. Further, Beneficiary’s
right to the Rents does not depend on whether or not Beneficiary takes
possession of the Property as permitted under Subsection 6.3(c). In
Beneficiary’s sole discretion, Beneficiary may choose to collect Rents either
with or without taking possession of the Property. Beneficiary shall apply all
Rents collected by it in the manner provided under Section 6.6. If an Event of
Default occurs while Beneficiary is in possession of all or part of the Property
and is collecting and applying Rents as permitted under this Deed of Trust,
Beneficiary and any receiver shall nevertheless be entitled to exercise and
invoke every right and remedy afforded any of them under this Deed of Trust and
at law or in equity.

2.4 Beneficiary Not Responsible. Under no circumstances shall Beneficiary have
any duty to produce Rents from the Property. Regardless of whether or not
Beneficiary, in person or by agent, takes actual possession of the Land and
Improvements, unless Beneficiary agrees in writing to the contrary, Beneficiary
is not and shall not be deemed to be:

(a) A “mortgagee in possession” for any purpose; or

(b) Responsible for performing any of the obligations of the lessor under any
lease; or

(c) Responsible for any waste committed by lessees or any other parties, any
dangerous or defective condition of the Property, or any negligence in the
management, upkeep, repair or control of the Property; or

(d) Liable in any manner for the Property or the use, occupancy, enjoyment or
operation of all or any part of it.

2.5 Leasing. Grantor shall not accept any deposit or prepayment of rents under
the leases for any rental period exceeding one (1) month without Beneficiary’s
prior written consent. Grantor shall not lease the Property or any part of it
except strictly in accordance with the Loan Agreement.

3. Grant of Security Interest.

3.1 Security Agreement. The parties intend for this Deed of Trust to create a
lien on the Property, and an assignment of the Rents, all in favor of
Beneficiary. The parties acknowledge that some of the Property and some or all
of the Rents may be determined under applicable law to be personal property or
fixtures. To the extent that any Property or Rents may be or be determined to be
personal property, Grantor as debtor hereby grants Beneficiary and Trustee as
secured parties a security interest in all such Property and Rents, to secure
payment and performance of the Secured Obligations. This Deed of Trust
constitutes a security agreement under the Uniform Commercial Code of the
Commonwealth of Virginia, covering all such Property and Rents.

3.2 Financing Statements. As provided in Section 5.9 below, Grantor shall pay
all fees and costs that Beneficiary may incur in filing financing statements and
such other documents as Beneficiary may from time to time require to perfect or
continue the perfection of Beneficiary’s security interest in any Property or
Rents and in obtaining such record searches as Beneficiary may reasonably
require. In case Grantor fails to execute any document for the perfection or
continuation of any security interest, Grantor hereby appoints Beneficiary as
its true and lawful attorney-in-fact to execute any such document on its behalf.
If any financing statement or other document is filed in the records normally
pertaining to personal property, that filing shall never be construed as in any
way derogating from or impairing this Deed of Trust or the rights or obligations
of the parties under it.

4. Fixture Filing.

This Deed of Trust constitutes a financing statement filed as a fixture filing
under Article 9 of the Uniform Commercial Code in the Commonwealth of Virginia,
as amended or recodified from time to time, covering any Property which now is
or later may become fixtures attached to the Land or Improvements. For this
purpose, the respective addresses of Grantor, as debtor, and Beneficiary and
Trustee, as secured parties, are as set forth in the preambles of this Deed of
Trust.

5. Rights and Duties of the Parties.

5.1 Representations and Warranties. Grantor represents and warrants that:

(a) Grantor lawfully possesses and holds fee simple title to all of the Land and
Improvements;

(b) Grantor has or will have good title to all Property other than the Land and
Improvements;

(c) Grantor has the full and unlimited power, right and authority to encumber
the Property and assign the Rents;

(d) This Deed of Trust creates a first and prior lien on the Property;

(e) The Property includes all property and rights which may be reasonably
necessary or desirable to promote the present and any reasonable future
beneficial use and enjoyment of the Land and Improvements;

(f) Grantor owns any Property which is personal property free and clear of any
security agreements, reservations of title or conditional sales contracts, and
there is no financing statement affecting such personal property on file in any
public office; and

(g) Grantor’s place of business, or its chief executive office if it has more
than one place of business, is located at as set forth in the preambles of this
Deed of Trust.

5.2 Taxes, and Assessments. Grantor shall pay prior to delinquency all taxes,
levies, charges and assessments against the Property.

5.3 Performance of Secured Obligations. Grantor shall promptly pay and perform
each Secured Obligation in accordance with its terms.

5.4 Liens, Charges and Encumbrances. Grantor shall immediately discharge any
lien on the Property which Beneficiary has not consented to in writing or which
is not otherwise permitted in accordance with the terms of the Loan Agreement.

5.5 Damages and Insurance and Condemnation Proceeds. In the event of any
casualty or condemnation of the Property, the provisions of Article 9 of the
Loan Agreement shall govern.

5.6 Maintenance and Preservation of Property.

(a) Grantor shall insure the Property as required by the Loan Agreement and keep
the Property in good condition and repair.

(b) Grantor shall not remove or demolish the Property or any part of it, or
alter, restore or add to the Property, or initiate or allow any change or
variance in any zoning or other Land use classification which affects the
Property or any part of it, except as permitted or required by the Loan
Agreement or with Beneficiary’s express prior written consent in each instance.

(c) If all or part of the Property becomes damaged or destroyed, Grantor shall
promptly and completely repair and/or restore the Property in a good and
workmanlike manner in accordance with sound building practices, regardless of
whether or not Beneficiary agrees to disburse Proceeds or other sums to pay
costs of the work of repair or reconstruction under Article 9 of the Loan
Agreement.

(d) Grantor shall not commit or allow any act upon or use of the Property which
would violate: (i) any applicable Laws or order of any Governmental Authority,
whether now existing or later to be enacted and whether foreseen or unforeseen;
or (ii) any public or private covenant, condition, restriction or equitable
servitude affecting the Property. Grantor shall not bring or keep any article on
the Property or cause or allow any condition to exist on it, if that could
invalidate or would be prohibited by any insurance coverage required to be
maintained by Grantor on the Property or any part of it under the Loan
Agreement.

(e) Grantor shall not commit or allow waste of the Property, including those
acts or omissions characterized under the Loan Agreement as waste which arises
out of Hazardous Material.

(f) Grantor shall perform all other acts which from the character or use of the
Property may be reasonably necessary to maintain and preserve its value.

5.7 Releases, Extensions, Modifications and Additional Security. From time to
time, Beneficiary may perform any of the following acts without incurring any
liability or giving notice to any person:

(a) Release any person liable for payment of any Secured Obligation;

(b) Extend the time for payment, or otherwise alter the terms of payment, of any
Secured Obligation;

(c) Accept additional real or personal property of any kind as security for any
Secured Obligation, whether evidenced by deeds of trust, mortgages, security
agreements or any other instruments of security;

(d) Alter, substitute or release any property securing the Secured Obligations;

(e) Consent to the making of any plat or map of the Property or any part of it;

(f) Join in granting any easement or creating any restriction affecting the
Property; or

(g) Join in any subordination or other agreement affecting this Deed of Trust or
the lien of it; or

(h) Release the Property or any part of it.

5.8 Release. When all of the Secured Obligations have been paid in full and all
fees and other sums owed by Grantor under Section 5.9 of this Deed of Trust and
the other Loan Documents have been received, Beneficiary and Trustee shall
release this Deed of Trust, the lien created thereby, and all notes and
instruments evidencing the Secured Obligations. Grantor shall pay any costs of
preparation and recordation of such release.

5.9 Compensation, Exculpation, Indemnification.

(a) Grantor agrees to pay fees in the maximum amounts legally permitted, or
reasonable fees as may be charged by Beneficiary when the law provides no
maximum limit, for any services that Beneficiary or Trustee may render in
connection with this Deed of Trust, including providing a statement of the
Secured Obligations or providing the release pursuant to Section 5.8 above.
Grantor shall also pay or reimburse all of Beneficiary’s and Trustee’s costs and
expenses which may be incurred in rendering any such services. Grantor further
agrees to pay or reimburse Beneficiary for all costs, expenses and other
advances which may be incurred or made by Beneficiary or Trustee in any efforts
to enforce any terms of this Deed of Trust, including any rights or remedies
afforded to Beneficiary and Trustee under Section 6.3, whether any lawsuit is
filed or not, or in defending any action or proceeding arising under or relating
to this Deed of Trust, including attorneys’ fees and other legal costs, costs of
any Foreclosure Sale (as defined in Subsection 6.3(i) below) and any cost of
evidence of title. If Beneficiary and/or Trustee, as required by applicable law,
chooses to dispose of Property through more than one Foreclosure Sale, Grantor
shall pay all costs, expenses or other advances that may be incurred or made by
Beneficiary and/or Trustee in each of such Foreclosure Sales. In any suit to
foreclose the lien hereof or enforce any other remedy of Trustee or Beneficiary
under this Deed of Trust or the Note, there shall be allowed and included as
additional indebtedness in the decree for sale or other judgment or decree all
expenditures and expenses which may be paid or incurred by or on behalf of
Trustee and Beneficiary for reasonable attorneys’ costs and fees (including the
costs and fees of paralegals), survey charges, appraiser’s fees, inspecting
engineer’s and/or architect’s fees, fees for environmental studies and
assessments and all additional expenses incurred by Trustee and Beneficiary with
respect to environmental matters, outlays for documentary and expert evidence,
stenographers’ charges, publication costs, and costs (which may be estimated as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examinations, title insurance policies,
and similar data and assurances with respect to title as Trustee and Beneficiary
may deem reasonably necessary either to prosecute such suit or to evidence to
bidders at any sale which may be had pursuant to such decree the true condition
of the title to, the value of or the environmental condition of the Property.
All expenditures and expenses of the nature in this Subsection mentioned, and
such expenses and fees as may be incurred in the protection of the Property and
maintenance of the lien of this Deed of Trust, including the fees of any
attorney (including the costs and fees of paralegals) employed by Trustee or
Beneficiary in any litigation or proceeding affecting this Deed of Trust, the
Note or the Property, including probate and bankruptcy proceedings, or in
preparation for the commencement or defense of any proceeding or threatened suit
or proceeding, shall be immediately due and payable by Grantor, with interest
thereon at the Default Rate and shall be secured by this Deed of Trust.

(b) Neither Beneficiary nor Trustee shall be directly or indirectly liable to
Grantor or any other person as a consequence of any of the following:

(i) Beneficiary’s or Trustee’s exercise of or failure to exercise any rights,
remedies or powers granted to Beneficiary and/or Trustee in this Deed of Trust;

(ii) Beneficiary’s failure or refusal to perform or discharge any obligation or
liability of Grantor under any agreement related to the Property or under this
Deed of Trust; or

(iii) Any loss sustained by Grantor or any third party resulting from
Beneficiary’s failure to lease the Property, or from any other act or omission
of Beneficiary in managing the Property, after an Event of Default, unless the
loss is caused by the willful misconduct and bad faith of Beneficiary.

Grantor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Beneficiary or Trustee.

(c) Grantor agrees to indemnify Beneficiary and Trustee against and hold them
harmless from all losses, damages, liabilities, claims, causes of action,
judgments, court costs, attorneys’ fees and other legal expenses, cost of
evidence of title, cost of evidence of value, and other costs and expenses which
they may suffer or incur:

(i) In performing any act required or permitted by this Deed of Trust or any of
the other Loan Documents or by law;

(ii) Because of any failure of Grantor to perform any of its obligations; or

(iii) Because of any alleged obligation of or undertaking by Beneficiary and/or
Trustee to perform or discharge any of the representations, warranties,
conditions, covenants or other obligations in any document relating to the
Property other than the Loan Documents.

This agreement by Grantor to indemnify Beneficiary and Trustee shall survive the
release and cancellation of any or all of the Secured Obligations and the full
or partial release of this Deed of Trust.

(d) Grantor shall pay all obligations to pay money arising under this
Section 5.9 immediately upon demand by Beneficiary. Each such obligation shall
be added to, and considered to be part of, the principal of the Note, and shall
bear interest from the date the obligation arises at the Default Rate.

5.10 Defense and Notice of Claims and Actions. At Grantor’s sole expense,
Grantor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Deed of Trust and the
rights and powers of Beneficiary created under it, against all adverse claims.
Grantor shall give Beneficiary prompt notice in writing if any claim is asserted
which does or could affect any such matters, or if any action or proceeding is
commenced which alleges or relates to any such claim.

5.11 Subrogation. Beneficiary shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Beneficiary in accordance with this Deed of Trust or with the
proceeds of any loan secured by this Deed of Trust.

5.12 Site Visits, Observation and Testing. Beneficiary and its agents and
representatives shall have the right at any reasonable time to enter and visit
the Property for the purpose of performing appraisals, observing the Property,
taking and removing soil or groundwater samples, and conducting tests on any
part of the Property. Beneficiary has no duty, however, to visit or observe the
Property or to conduct tests, and no site visit, observation or testing by
Beneficiary, its agents or representatives shall impose any liability on any of
Beneficiary, its agents or representatives. In no event shall any site visit,
observation or testing by Beneficiary, its agents or representatives be a
representation that Hazardous Material are or are not present in, on or under
the Property, or that there has been or shall be compliance with any law,
regulation or ordinance pertaining to Hazardous Material or any other applicable
governmental law. Neither Grantor nor any other party is entitled to rely on any
site visit, observation or testing by any of Beneficiary, its agents or
representatives. Neither Beneficiary, its agents or representatives owe any duty
of care to protect Grantor or any other party against, or to inform Grantor or
any other party of, any Hazardous Material or any other adverse condition
affecting the Property. Beneficiary shall give Grantor reasonable notice before
entering the Property. Beneficiary shall make reasonable efforts to avoid
interfering with Grantor’s use of the Property in exercising any rights provided
in this Section 5.12.

5.13 Notice of Change. Grantor shall give Beneficiary prior written notice of
any change in: (a) the location of its place of business or its chief executive
office if it has more than one place of business; (b) the location of any of the
Property, including the Books and Records; and (c) Grantor’s name or business
structure. Unless otherwise approved by Beneficiary in writing, all Property
that consists of personal property (other than the Books and Records) will be
located on the Land and all Books and Records will be located at Grantor’s place
of business or chief executive office if Grantor has more than one place of
business.

6. Accelerating Transfers, Default and Remedies.

6.1 Accelerating Transfers.

(a) “Accelerating Transfer” means any Transfer not expressly permitted under the
Loan Agreement.

(b) Grantor acknowledges that Beneficiary is making one or more advances under
the Loan Agreement in reliance on the expertise, skill and experience of
Grantor; thus, the Secured Obligations include material elements similar in
nature to a personal service contract. In consideration of Beneficiary’s
reliance, Grantor agrees that Grantor shall not make any Accelerating Transfer,
unless the transfer is preceded by Beneficiary’s express written consent to the
particular transaction and transferee. Beneficiary may withhold such consent in
its sole discretion. If any Accelerating Transfer occurs, Beneficiary in its
sole discretion may declare all of the Secured Obligations to be immediately due
and payable, and Beneficiary may invoke any rights and remedies provided by
Section 6.3 of this Deed of Trust.

6.2 Events of Default. Grantor will be in default under this Deed of Trust upon
the occurrence of any one or more of the following events (some or all
collectively, “Events of Default”; any one singly, an “Event of Default”).

(a) An “Event of Default” occurs under the Loan Agreement or any other Loan
Document.

(b) Any default by Borrower under the Environmental Indemnity which is not cured
within any applicable cure period thereunder.

(c) Any default by Grantor under any Permitted Exception which is not cured
within any applicable cure period thereunder.

6.3 Remedies. Upon the occurrence of an Event of Default, the Trustee or
Beneficiary may institute foreclosure proceedings, and Grantor assents to the
passage of a decree for the sale of the Property and further authorizes Trustee
to sell the Property. Any sale of the Property, or a portion thereof, whether by
way of the assent to decree or power of sale, shall be made in accordance with
all applicable law and principles of equity, and with the provisions of this
Deed of Trust, to the extent the latter are not inconsistent with the applicable
law and principles of equity. At any time after an Event of Default, Beneficiary
shall be entitled to invoke any and all of the rights and remedies described
below, in addition to all other rights and remedies available to Beneficiary at
law or in equity. All of such rights and remedies shall be cumulative, and the
exercise of any one or more of them shall not constitute an election of
remedies.

(a) Acceleration. Beneficiary may declare any or all of the Secured Obligations
to be due and payable immediately.

(b) Receiver. Beneficiary shall, as a matter of right, without notice and
without giving bond to Grantor or anyone claiming by, under or through Grantor,
and without regard for the solvency or insolvency of Grantor or the then value
of the Property, to the extent permitted by applicable law, be entitled to have
a receiver appointed for all or any part of the Property and the Rents, and the
proceeds, issues and profits thereof, with the rights and powers referenced
below and such other rights and powers as the court making such appointment
shall confer, and Grantor hereby consents to the appointment of such receiver
and shall not oppose any such appointment. Such receiver shall have all powers
and duties prescribed by applicable law, all other powers which are necessary or
usual in such cases for the protection, possession, control, management and
operation of the Property, and such rights and powers as Beneficiary would have,
upon entering and taking possession of the Property under Subsection 6.3(c)
below.

(c) Entry. Beneficiary, in person, by agent or by court-appointed receiver, may
enter, take possession of, manage and operate all or any part of the Property,
and may also do any and all other things in connection with those actions that
Beneficiary may in its sole discretion consider necessary and appropriate to
protect the security of this Deed of Trust. Such other things may include:
taking and possessing all of Grantor’s or the then owner’s Books and Records;
entering into, enforcing, modifying or canceling leases on such terms and
conditions as Beneficiary may consider proper; obtaining and evicting tenants;
fixing or modifying Rents; collecting and receiving any payment of money owing
to Beneficiary; completing any unfinished construction; and/or contracting for
and making repairs and alterations. If Beneficiary so requests, Grantor shall
assemble all of the Property that has been removed from the Land and make all of
it available to Beneficiary at the site of the Land. Grantor hereby irrevocably
constitutes and appoints Beneficiary as Grantor’s attorney-in-fact to perform
such acts and execute such documents as Beneficiary in its sole discretion may
consider to be appropriate in connection with taking these measures, including
endorsement of Grantor’s name on any instruments.

(d) Cure; Protection of Security. Beneficiary may cure any breach or default of
Grantor, and if it chooses to do so in connection with any such cure,
Beneficiary may also enter the Property and/or do any and all other things which
it may in its sole discretion consider necessary and appropriate to protect the
security of this Deed of Trust, including, without limitation, completing
construction of the improvements at the Property contemplated by the Loan
Agreement. Such other things may include: appearing in and/or defending any
action or proceeding which purports to affect the security of, or the rights or
powers of Beneficiary under, this Deed of Trust; paying, purchasing, contesting
or compromising any encumbrance, charge, lien or claim of lien which in
Beneficiary’s sole judgment is or may be senior in priority to this Deed of
Trust, such judgment of Beneficiary or to be conclusive as among the parties to
this Deed of Trust; obtaining insurance and/or paying any premiums or charges
for insurance required to be carried under the Loan Agreement; otherwise caring
for and protecting any and all of the Property; and/or employing counsel,
accountants, contractors and other appropriate persons to assist Beneficiary.
Beneficiary may take any of the actions permitted under this Subsection 6.3(d)
either with or without giving notice to any person. Any amounts expended by
Beneficiary under this Subsection 6.3(d) shall be secured by this Deed of Trust.

(e) Uniform Commercial Code Remedies. Beneficiary may exercise any or all of the
remedies granted to a secured party under the Uniform Commercial Code in the
Commonwealth of Virginia.

(f) Foreclosure; Lawsuits. Beneficiary shall have the right, in one or several
concurrent or consecutive proceedings, to foreclose the lien hereof upon the
Property or any part thereof, for the Secured Obligations, or any part thereof,
by any proceedings appropriate under applicable law. Beneficiary or its nominee
may bid and become the purchaser of all or any part of the Property at any
foreclosure or other sale hereunder, and the amount of Beneficiary’s successful
bid shall be credited on the Secured Obligations. Without limiting the
foregoing, Beneficiary may proceed by a suit or suits in law or equity, whether
for specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted, or for any foreclosure under the
judgment or decree of any court of competent jurisdiction. In addition to the
right provided in Section 6.3(b), upon, or at any time after the filing of a
complaint to foreclose this Deed of Trust, Trustee and Beneficiary shall be
entitled to the appointment of a receiver of the Property by the court in which
such complaint is filed, and Grantor hereby consents to such appointment.

(g) Other Remedies. Beneficiary may exercise all rights and remedies contained
in any other instrument, document, agreement or other writing heretofore,
concurrently or in the future executed by Grantor or any other person or entity
in favor of Beneficiary in connection with the Secured Obligations or any part
thereof, without prejudice to the right of Beneficiary thereafter to enforce any
appropriate remedy against Grantor. Beneficiary shall have the right to pursue
all remedies afforded to a Beneficiary under applicable law, and shall have the
benefit of all of the provisions of such applicable law, including all
amendments thereto which may become effective from time to time after the date
hereof.

(h) Sale of Personal Property. Beneficiary and/or Trustee, as required by
applicable law, shall have the discretionary right to cause some or all of the
Property, which constitutes personal property, to be sold or otherwise disposed
of in any combination and in any manner permitted by applicable law.

(i) For purposes of this power of sale, Beneficiary and/or Trustee, as required
by applicable law, may elect to treat as personal property any Property which is
intangible or which can be severed from the Land or Improvements without causing
structural damage. If it chooses to do so, Beneficiary and/or Trustee, as
required by applicable law, may dispose of any personal property, in any manner
permitted by Article 9 of the Uniform Commercial Code of the Commonwealth of
Virginia, including any public or private sale, or in any manner permitted by
any other applicable law.

(ii) In connection with any sale or other disposition of such Property, Grantor
agrees that the following procedures constitute a commercially reasonable sale:
Beneficiary shall mail written notice of the sale to Grantor not later than
thirty (30) days prior to such sale. Beneficiary will publish notice of the sale
in a local daily newspaper of general circulation. Upon receipt of any written
request, Beneficiary will make the Property available to any bona fide
prospective purchaser for inspection during reasonable business hours.
Notwithstanding, Beneficiary shall be under no obligation to consummate a sale
if, in its judgment, none of the offers received by it equals the fair value of
the Property offered for sale. The foregoing procedures do not constitute the
only procedures that may be commercially reasonable.

(i) Single or Multiple Foreclosure Sales. If the Property consists of more than
one lot, parcel or item of property, Beneficiary and/or Trustee, as required by
applicable law, may:

(i) Designate the order in which the lots, parcels and/or items shall be sold or
disposed of or offered for sale or disposition; and

(ii) Elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or in any other manner
Beneficiary may deem to be in its best interests (any such sale or disposition,
a “Foreclosure Sale”; and any two or more, “Foreclosure Sales”).

If Beneficiary chooses to have more than one Foreclosure Sale, Beneficiary at
its option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Beneficiary may deem to be in its best interests. No
Foreclosure Sale shall terminate or affect the liens of this Deed of Trust on
any part of the Property which has not been sold, until all of the Secured
Obligations have been paid in full.

6.4 Credit Bids. At any Foreclosure Sale, any person, including Grantor or
Beneficiary, may bid for and acquire the Property or any part of it to the
extent permitted by then applicable law. Instead of paying cash for such
property, Beneficiary may settle for the purchase price by crediting the sales
price of the property against the following obligations:

(a) First, the portion of the Secured Obligations attributable to the expenses
of sale, costs of any action and any other sums for which Grantor is obligated
to pay or reimburse Beneficiary and Trustee under Section 5.9 of this Deed of
Trust; and

(b) Second, all other Secured Obligations in any order and proportions as
Beneficiary in its sole discretion may choose.

6.5 Application of Foreclosure Sale Proceeds. Beneficiary shall apply the
proceeds of any Foreclosure Sale in the following manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Grantor is
obligated to reimburse Beneficiary or Trustee under Section 5.9 of this Deed of
Trust;

(b) Second, to pay the portion of the Secured Obligations attributable to any
sums expended or advanced by Beneficiary under the terms of this Deed of Trust
which then remain unpaid;

(c) Third, to pay all other Secured Obligations in any order and proportions as
Beneficiary in its sole discretion may choose; and

(d) Fourth, to remit the remainder, if any, to the person or persons entitled to
it.

6.6 Application of Rents and Other Sums. Beneficiary shall apply any and all
Rents collected by it, and any and all sums other than proceeds of a Foreclosure
Sale which Beneficiary may receive or collect under Section 6.3 above, in the
following manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
costs and expenses of operation and collection that may be incurred by
Beneficiary or any receiver;

(b) Second, to pay all other Secured Obligations in any order and proportions as
Beneficiary in its sole discretion may choose; and

(c) Third, to remit the remainder, if any, to the person or persons entitled to
it.

Beneficiary shall have no liability for any funds which it does not actually
receive.

7. The Trustee.

7.1 Certain Rights. With the approval of Beneficiary, Trustee shall have the
right to take any and all of the following actions: (i) to select, employ and
consult with counsel (who may be, but need not be, counsel for Beneficiary) upon
any matters arising hereunder, including the preparation, execution and
interpretation of the Loan Documents, and shall be fully protected in relying as
to legal matters on the advice of counsel, (ii) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through his
or her agents or attorneys, (iii) to select and employ, in and about the
execution of his or her duties hereunder, suitable accountants, engineers and
other experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee (and Trustee shall not be answerable for any
act, default, negligence, or misconduct of any such accountant, engineer or
other expert, agent or attorney-in-fact, if selected with reasonable care, or
for any error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, except for
Trustee’s gross negligence or bad faith), and (iv) any and all other lawful
action that Beneficiary may instruct Trustee to take to protect or enforce
Beneficiary’s rights hereunder. Trustee shall not be personally liable in case
of entry by Trustee, or anyone entering by virtue of the powers herein granted
to Trustee, upon the Land for debts contracted for or liability or damages
incurred in the management or operation of the Land. Trustee shall have the
right to rely on any instrument, document, or signature authorizing or
supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for expenses incurred by Trustee in the performance of Trustee’s
duties hereunder and to reasonable compensation for such of Trustee’s services
hereunder as shall be rendered. Grantor will, from time to time, pay the
compensation due to Trustee hereunder and reimburse Trustee for, and save and
hold Trustee harmless against, any and all liability and expenses which may be
incurred by Trustee in the performance of Trustee’s duties.

7.2 Retention of Money. All moneys received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, and shall be segregated from any other moneys of Trustee.

7.3 Successor Trustees. Trustee may resign by the giving of notice of such
resignation in writing to Beneficiary. If Trustee shall die, resign or become
disqualified from acting in the execution of this trust, or if, for any reason,
Beneficiary, in Beneficiary’s sole discretion and with or without cause, shall
prefer to appoint a substitute trustee or multiple substitute trustees, or
successive substitute trustees or successive multiple substitute trustees, to
act instead of the aforenamed Trustee, Beneficiary shall have full power to
appoint a substitute trustee (or, if preferred, multiple substitute trustees) in
succession who shall succeed (and if multiple substitute trustees are appointed,
each of such multiple substitute trustees shall succeed) to all the estates,
rights, powers and duties of the aforenamed Trustee. Such appointment may be
executed by any authorized agent of Beneficiary, and if such Beneficiary be a
corporation and such appointment be executed on its behalf by any officer of
such corporation, such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
the board of directors or any superior officer of the corporation. Grantor
hereby ratifies and confirms any and all acts which the aforenamed Trustee, or
his or her successor or successors in this trust, shall do lawfully by virtue
hereof. If multiple substitute trustees are appointed, each of such multiple
substitute trustees shall be empowered and authorized to act alone without the
necessity of the joinder of the other multiple substitute trustees, whenever any
action or undertaking of such substitute trustees is requested or required under
or pursuant to this Deed of Trust or applicable law. Any prior election to act
jointly or severally shall not prevent either or both of such multiple
substitute Trustees from subsequently executing, jointly or severally, any or
all of the provisions hereof.

7.4 Perfection of Appointment. Should any deed, conveyance, or instrument of any
nature be required from Grantor by any Trustee or substitute Trustee to more
fully and certainly vest in and confirm to Trustee or substitute Trustee such
estates, rights, powers, and duties, then, upon request by Trustee or substitute
trustee, any and all such deeds, conveyances and instruments shall be made,
executed, acknowledged, and delivered and shall be caused to be recorded and/or
filed by Grantor.

7.5 Succession Instruments. Any substitute trustee appointed pursuant to any of
the provisions hereof shall, without any further act, deed or conveyance, become
vested with all the estates, properties, rights, powers, and trusts of its, his
or her predecessor in the rights hereunder with like effect as if originally
named as Trustee herein; but nevertheless, upon the written request of
Beneficiary or of the substitute trustee, the Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and moneys held by such Trustee to the substitute
trustee so appointed in such Trustee’s place.

7.6 No Representation by Trustee or Beneficiary. By accepting or approving
anything required to be observed, performed, or fulfilled or to be given to
Trustee or Beneficiary pursuant to the Loan Documents, neither Trustee nor
Beneficiary shall be deemed to have warranted, consented to, or affirmed the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision, or condition thereof, and such acceptance or approval thereof
shall not be or constitute any warranty or affirmation with respect thereto by
Trustee or Beneficiary.

8. Miscellaneous Provisions.

8.1 Additional Provisions. The Loan Documents fully state all of the terms and
conditions of the parties’ agreement regarding the matters mentioned in or
incidental to this Deed of Trust. The Loan Documents also grant further rights
to Beneficiary and contain further agreements and affirmative and negative
covenants by Grantor which apply to this Deed of Trust and to the Property.

8.2 Loan Documents. For all purposes under this Deed of Trust, the term “Loan
Documents” shall also include, without limitation: the Deed of Trust, Assignment
of Rents and Leases, Security Agreement, and Fixture Filing of even date
herewith executed by any of the entities comprising Borrower in favor of Lender
and encumbering real property located in the Commonwealth of Virginia
(collectively the “Other Deeds of Trust”). This Deed of Trust and the Other
Deeds of Trust are collectively referred to as the “Deeds of Trust.” The Loan
Documents fully state all of the terms and conditions of the parties’ agreement
regarding the matters mentioned in or incidental to this Deed of Trust. The Loan
Documents also grant further rights to Beneficiary and contain further
agreements and affirmative and negative covenants by Borrower which apply to
this Deed of Trust and to the Property.

8.3 Foreclosure of Other Deeds of Trust. Grantor acknowledges and agrees that
the Secured Obligations are not only secured by this Deed of Trust, but also by
the Other Deeds of Trust. Therefore, Beneficiary shall be allowed to enforce
payment and performance of the Secured Obligations and to exercise all rights
and powers under this Deed of Trust, the Other Deeds of Trust, the other Loan
Documents, or any of them, or under any provision of law, in one or more
proceedings, whether contemporaneous, consecutive or both, to be determined by
Beneficiary in its absolute sole discretion, in any one or more of the counties
within the Commonwealth of Virginia in which any of the property encumbered by
any of the Deeds of Trust is located. Neither the acceptance of this Deed of
Trust nor its enforcement in one county, whether by court action, power of sale
or otherwise, shall prejudice or in any way limit or preclude enforcement any of
the Loan Documents in one or more proceedings in that county or in any other
county.

8.4 No Waiver or Cure.

(a) Each waiver by Beneficiary must be in writing, and no waiver shall be
construed as a continuing waiver. No waiver shall be implied from any delay or
failure by Beneficiary to take action on account of any default of Grantor.
Consent by Beneficiary to any act or omission by Grantor shall not be construed
as a consent to any other or subsequent act or omission or to waive the
requirement for Beneficiary’s consent to be obtained in any future or other
instance.

(b) If any of the events described below occurs, that event alone shall not:
cure or waive any breach, Event of Default or notice of default under this Deed
of Trust or invalidate any act performed pursuant to any such default or notice;
or nullify the effect of any notice of default or sale (unless all Secured
Obligations then due have been paid and performed and all other defaults under
the Loan Documents have been cured); or impair the security of this Deed of
Trust; or prejudice Beneficiary or any receiver in the exercise of any right or
remedy afforded any of them under this Deed of Trust; or be construed as an
affirmation by Beneficiary of any tenancy, lease or option, or a subordination
of the lien of this Deed of Trust.

(i) Trustee or Beneficiary, its agent or a receiver takes possession of all or
any part of the Property in the manner provided in Subsection 6.3(c).

(ii) Beneficiary collects and applies Rents as permitted under Sections 2.3 and
6.6 above, either with or without taking possession of all or any part of the
Property.

(iii) Beneficiary or Trustee receives and applies to any Secured Obligation any
proceeds of any Property, including any proceeds of insurance policies,
condemnation awards, or other claims, property or rights assigned to Beneficiary
under Section 5.5 above.

(iv) Beneficiary makes a site visit, observes the Property and/or conducts tests
as permitted under Section 5.12 above.

(v) Beneficiary or Trustee receives any sums under this Deed of Trust or any
proceeds of any collateral held for any of the Secured Obligations, and applies
them to one or more Secured Obligations.

(vi) Beneficiary, Trustee or any receiver invokes any right or remedy provided
under this Deed of Trust.

8.5 Powers of Beneficiary.

(a) If Beneficiary performs any act which it is empowered or authorized to
perform under this Deed of Trust, including any act permitted by Section 5.7 or
Subsection 6.3(d) of this Deed of Trust, that act alone shall not release or
change the personal liability of any person for the payment and performance of
the Secured Obligations then outstanding, or the lien of this Deed of Trust on
all or the remainder of the Property for full payment and performance of all
outstanding Secured Obligations. The liability of the original Grantor shall not
be released or changed if Beneficiary grants any successor in interest to
Grantor any extension of time for payment, or modification of the terms of
payment, of any Secured Obligation. Beneficiary shall not be required to comply
with any demand by the original Grantor that Beneficiary refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

(b) Beneficiary may take any of the actions permitted under Subsections 6.3(b)
and/or 6.3(c) regardless of the adequacy of the security for the Secured
Obligations, or whether any or all of the Secured Obligations have been declared
to be immediately due and payable, or whether notice of default and election to
sell has been given under this Deed of Trust.

(c) From time to time, Beneficiary may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Deed of Trust. Beneficiary may from time to time
obtain orders or decrees directing, confirming or approving acts in executing
and enforcing these rights and remedies.

8.6 Merger. No merger shall occur as a result of Beneficiary’s acquiring any
other estate in or any other lien on the Property unless Beneficiary consents to
a merger in writing.

8.7 Joint and Several Liability. If Grantor consists of more than one person,
each shall be jointly and severally liable for the faithful performance of all
of Grantor’s obligations under this Deed of Trust.

8.8 Applicable Law. This Deed of Trust shall be governed in all respects by the
laws of the Commonwealth of Virginia, which is where the Property is located.

8.9 Successors in Interest. The terms, covenants and conditions of this Deed of
Trust shall be binding upon and inure to the benefit of the heirs, successors
and assigns of the parties. However, this Section 8.9 does not waive the
provisions of Section 6.1 above.

8.10 Interpretation.

(a) Whenever the context requires, all words used in the singular will be
construed to have been used in the plural, and vice versa, and each gender will
include any other gender. The captions of the sections of this Deed of Trust are
for convenience only and do not define or limit any terms or provisions. The
word “include(s)” means “include(s), without limitation,” and the word
“including” means “including, but not limited to.”

(b) The word “obligations” is used in its broadest and most comprehensive sense,
and includes all primary, secondary, direct, indirect, fixed and contingent
obligations. It further includes all principal, interest, prepayment charges,
late charges, loan fees and any other fees and charges accruing or assessed at
any time, as well as all obligations to perform acts or satisfy conditions.

(c) No listing of specific instances, items or matters in any way limits the
scope or generality of any language of this Deed of Trust. The Exhibits to this
Deed of Trust are hereby incorporated in this Deed of Trust.

8.11 In-House Counsel Fees. Whenever Grantor is obligated to pay or reimburse
Beneficiary for any attorneys’ fees, those fees shall include the documented and
allocated reasonable costs for services of in-house counsel.

8.12 Waiver of Statutory Rights. To the extent permitted by law, Grantor hereby
agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust, but hereby waives
the benefit of such laws. Grantor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshalled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Grantor hereby waives any and all rights of redemption from sale
under any judgment of foreclosure of this Deed of Trust on behalf of Grantor and
on behalf of each and every person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Deed of Trust.
The foregoing waiver of right of redemption is made pursuant to the provisions
of applicable law.

8.13 Severability. If any provision of this Deed of Trust should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Deed of
Trust except that if such provision relates to the payment of any monetary sum,
then Beneficiary may, at its option, declare all Secured Obligations immediately
due and payable.

8.14 Notices. Any notice or demand which is made hereunder shall be given as
provided in the Loan Agreement.

8.15 Beneficiary’s Lien for Service Charge and Expenses. At all times,
regardless of whether any Loan proceeds have been disbursed, this Deed of Trust
secures (in addition to any Loan proceeds disbursed from time to time) the
payment of any and all loan commissions, service charges, liquidated damages,
expenses and advances due to or incurred by Beneficiary not to exceed the
maximum amount secured hereby.

8.16 Interest Rate Agreements. For purposes hereof, all obligations of Grantor
to Beneficiary under all Interest Rate Agreements and any indebtedness or
obligation contained therein or evidenced thereby shall be considered an
obligation of Grantor secured hereby.

8.17 Waiver of Trial by Jury. GRANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS DEED OF TRUST, THE NOTE,
OR ANY OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS
OF GRANTOR OR BENEFICIARY. GRANTOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS DEED OF TRUST AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. GRANTOR FURTHER ACKNOWLEDGES THAT
(i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER,
(ii) THIS WAIVER IS A MATERIAL INDUCEMENT FOR BENEFICIARY TO MAKE THE LOAN,
ENTER INTO THIS DEED OF TRUST AND EACH OF THE OTHER LOAN DOCUMENTS, AND
(iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS
IF FULLY INCORPORATED THEREIN.

8.18 Inconsistencies. In the event of any inconsistency between this Deed of
Trust and the Loan Agreement, the terms hereof shall be controlling as necessary
to create, preserve and/or maintain a valid security interest upon the Property,
otherwise the provisions of the Loan Agreement shall be controlling.

8.19 Reserves.

(a) If required by Beneficiary, Grantor shall, at the time of making each
monthly payment under the Note, deposit with Beneficiary a sum, as estimated by
Beneficiary, equal to (i) the taxes and special assessments next due on the
Property, and (ii) the premiums that will next become due on insurance policies
as may be required under this Deed of Trust, less all sums already deposited
therefor, divided by the number of months to elapse before two (2) months prior
to the date when such taxes, special assessments and premiums will become
delinquent. Beneficiary may require Grantor to deposit with Beneficiary, in
advance, such other sums for other taxes, assessments, premiums, charges and
impositions in connection with Grantor or the Property as Beneficiary reasonably
deems necessary to protect Beneficiary’s interests (“Other Impositions”). Such
sums for Other Impositions shall be deposited in a lump sum or in periodic
installments, at Beneficiary’s option. If required by Beneficiary, Grantor shall
promptly deliver to Beneficiary all bills and notices with respect to any taxes,
assessments, premiums and Other Impositions. Unless Grantor and Beneficiary
otherwise agree in writing, Beneficiary shall not be required to pay Grantor any
interest, earnings or profits on any sums deposited with Beneficiary. All sums
deposited with Beneficiary under this Section 8.16 are hereby pledged as
security for the Secured Obligations.

(b) All such deposited sums shall be held by Beneficiary and applied in such
order as Beneficiary elects to pay such taxes, assessments, premiums and Other
Impositions or, upon any Event of Default, may be applied in whole or in part,
to the Secured Obligations. The arrangement provided for in this Section 8.16 is
solely for the added protection of Beneficiary and entails no responsibility on
Beneficiary’s part beyond the allowing of due credit, without interest, for the
sums actually received by it. Upon any assignment of this Deed of Trust by
Beneficiary, any funds on hand shall be turned over to the assignee and any
responsibility of Beneficiary with respect thereto shall terminate. Each
Transfer of the Property shall automatically transfer to the transferee all
rights of Grantor with respect to any funds deposited hereunder. Upon payment in
full of the Secured Obligations, Beneficiary shall promptly refund to Grantor
the remaining balance of any deposits then held by Beneficiary.

(c) If the total deposits held by Beneficiary exceed the amount deemed necessary
by Beneficiary to provide for the payment of such taxes, assessments, premiums
and Other Impositions, such excess shall, provided there is no Event of Default
or any event which would constitute an Event of Default if not cured within the
time allowed, be credited by Beneficiary on the next due installment or
installments of such deposits. If at any time the total deposits held by
Beneficiary are less than the amount deemed necessary by Beneficiary to provide
for the payment of such taxes, assessments, premiums and Other Impositions,
Grantor shall promptly deposit the deficiency with Beneficiary after receipt of
written demand from Beneficiary.

(d) Notwithstanding the foregoing, Beneficiary shall not require the payment of
reserves as provided in this Section until a delinquency occurs in the payment
of such taxes, assessments, premiums or Other Impositions, or until the
occurrence of an Event of Default.

8.20 UCC Statements. Grantor hereby authorizes Beneficiary to file UCC financing
statements to perfect Beneficiary’s security interest in any part of the
Property. In addition, Grantor agrees to sign any and all other documents that
Beneficiary deems necessary in its sole discretion to perfect, protect, and
continue Beneficiary’s lien and security interest in the Property.

8.21 Virginia Law Provisions. Notwithstanding anything contained herein to the
contrary, the following provisions of § 55-60, Code of Virginia, as amended, are
made applicable to this Deed of Trust:

(i) Purchase money;

     
(ii)
(iii)
(iv)
  Exemptions waived;
Subject to call upon default;
Renewal or extension permitted;

(v) Substitution of trustee permitted; and

(vi) Any trustee may act.

IN WITNESS WHEREOF, Grantor has executed this Deed of Trust as of the date first
above written.

“Grantor”

G&E HC REIT II BASTIAN SNF, LLC,
a Delaware limited liability company

By: G&E HC REIT II Virginia SNF Portfolio LLC,
a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

      By: /s/ Danny Prosky

Name:
  Danny Prosky

Title: Pres., Chief Operating Officer

ACKNOWLEDGMENT

         
STATE OF CALIFORNIA
  )
) ss:
COUNTY OF Orange
    )  

I Hereby Certify That on this 14th day of September, 2010, before me, the
subscriber, a Notary Public of the State of California, personally appeared
Danny Prosky, who acknowledged himself to be the President and Chief Operating
Officer of Grubb & Ellis Healthcare REIT II, Inc., the General Partner of Grubb
& Ellis Healthcare REIT II Holdings LP, the sole member of G&E HC REIT II
Virginia SNF Portfolio LLC, the sole member of the Assignor herein, and did
acknowledge that he as such President and Chief Operating Officer, being
authorized so to do, executed the foregoing instrument for the Assignor for the
purposes therein contained, by signing his name as President and Chief Operating
Officer.

As Witness: my hand and notarial seal.

/s/ P.C. Han
P.C. Han
Notary Public
June 25, 2011

     
My commission expires:
       
Notary Public

